Exhibit 10.1

     
(LOGO) [k48465k4846500.gif]
  FLAGSTAR BANCORP, INC.
2006 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT
     THIS STOCK AWARD AGREEMENT (this “Agreement”) is effective ___, 2009 by and
between Flagstar Bancorp, Inc., a Michigan corporation (the “Company”) and
___(the “Grantee”).
     WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2006
Equity Incentive Plan (the “Plan”);
     WHEREAS, the Company and the Grantee entered into an Employment Agreement
on ___, 2009 (the “Employment Agreement”) which contemplates a portion of the
Grantee’s salary be paid as stock awards granted hereunder;
     WHEREAS, the Grantee, as an Eligible Person, has been selected by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) to receive grants of Stock under the Plan;
     WHEREAS, the Compensation Committee noted that the Employment Agreement and
this Agreement comply with the requirements of Internal Revenue Code
Section 409A (“409A”), the Internal Revenue Service and Department of the
Treasury regulations, and any requirements applicable to the Company under the
TARP Capital Purchase Program (the “TARP Regulations”), do not encourage the
Grantee to take unnecessary or excessive risks that could threaten the value of
the Company, were structured using reasonable efforts to limit any unnecessary
risks that such arrangements pose to the Company, and do not have any features
that would encourage the manipulation of the reported earnings of the Company to
enhance Grantee’s compensation, and further approved the Employment Agreement
and this Agreement as presented;
     WHEREAS, Section 6.1 of the Plan requires grants awarded thereunder to be
evidenced by a written agreement;
     NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
     Section 1. General. This Agreement and the Stock granted hereunder are
subject in all respects to the terms and conditions of the Plan and the
Employment Agreement. Capitalized terms used in this Agreement without further
definition shall have the same meanings given to such terms in the Plan or, if
such terms do not appear in the Plan, the same meanings given to such terms in
the Employment Agreement.
     Section 2. Grant of Stock Awards. The Company will award to the Grantee, on
each of the Grant Dates during the Stub Period as defined in the Employment
Agreement, Stock equating to the pro rata portion of unrestricted shares of the
Company’s common stock, par

 



--------------------------------------------------------------------------------



 



value $0.01 per share (the “Common Stock”) having a Fair Market Value as defined
in the Employment Agreement (the “FMV”), of $  per month, pro-rated for any
partial month. The Company will award to the Grantee, on each of the Grant Dates
during the Initial Term as defined in the Employment Agreement, Stock equating
to the pro rata portion of the Common Stock having a FMV of $  per year.
Following the Initial Term, this Agreement shall be reviewed for possible
increases (but not decreases) at the discretion of the Board as ratified by the
Compensation Committee on an annual basis. The Grant Date for purposes of this
Agreement shall be the date on which salary is customarily paid in accordance
with the Company’s payroll policy for its other executives.
     Section 3. Term of Stock Awards. Pursuant to the Employment Agreement, the
grants hereunder shall continue to be granted on each Grant Date during the term
of the Grantee’s employment. Upon the Grantee’s Termination of Service for any
reason, the Grantee shall receive the pro-rated value of any ungranted grants
for the pay period ending on or before the date of termination of employment.
     Section 4. Withholding Taxes. By executing this Agreement, the Grantee
authorizes the Company to withhold, or Grantee agrees to pay to the Company, the
full amount of all Federal, state and local taxes (including, but not limited to
income, employment, FICA and/or Medicare taxes) applicable to any taxable income
resulting from the granting of stock pursuant to this Agreement and as permitted
by Section 12.8 of the Plan.
     Section 5. Issuance of Shares. On each Grant Date, the Company will issue
the number of shares of Common Stock awarded on that Grant Date under this
Agreement. The Grantee or any successor of the Grantee has no right or any
privilege of a shareholder of the Company in respect of any shares issued on the
Grant Date unless and until such shares have been recorded on the Company’s
official shareholder records as having been issued and transferred.
     Section 6. Miscellaneous Provisions.
     (a) No Retention Rights. Nothing in this Agreement shall confer upon the
Grantee any right to continue in the employment or service of the Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company or of the Grantee, which rights are hereby
expressly reserved by each, to terminate his employment or service at any time
and for any reason, with or without cause, in accordance with the Employment
Agreement.
     (b) Plan and Employment Agreement. The provisions of the Plan and the
Employment Agreement are incorporated by reference into these terms and
conditions. To the extent any provision of this Agreement conflicts with the
Plan, the terms of the Plan shall govern, except where indicated in this
Agreement that the terms of the Employment Agreement shall govern. Grantee
acknowledges receipt of a copy of the Plan and the Employment Agreement and
represents that he has reviewed the Plan and the Employment Agreement and is
familiar with the terms and provisions thereof. Grantee hereby accepts this
Agreement and the terms of the Plan and the Employment Agreement.

2



--------------------------------------------------------------------------------



 



     (c) Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address most recently provided by the Grantee
to the Company.
     (d) Entire Agreement; Amendments. This Agreement supersedes any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof. The
Compensation Committee shall have authority, subject to the express provisions
of the Plan, to interpret this Agreement and the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, to modify the terms and
provisions of this Agreement, and to make all other determinations in the
judgment of the Compensation Committee necessary or desirable for the
administration of the Plan. The Compensation Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in this
Agreement in the manner and to the extent it shall deem necessary or desirable
to carry it into effect. All action by the Compensation Committee under the
provisions of this paragraph shall be final, conclusive and binding for all
purposes.
     (e) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.
     (f) Successors. This Agreement is personal to the Grantee and, except as
otherwise provided above, shall not be assignable by the Grantee otherwise than
by will or the laws of descent and distribution, without the written consent of
the Company. This Agreement shall inure to the benefit of and be enforceable by
the Grantee’s legal representatives. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors. It shall not be
assignable by the Company except in connection with the sale or other
disposition of all or substantially all the assets or business of the Company.
     (g) Severability. If any provision of this Agreement for any reason should
be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.
     (h) Headings. The headings and captions in this Agreement shall not be
construed to limit or modify the terms or meaning of this Agreement.
     (i) Compliance with Law. Notwithstanding anything to the contrary that may
be contained in the Employment Agreement or this Agreement, no grant will be
made to

3



--------------------------------------------------------------------------------



 



     Employee or other action taken pursuant to the Employment Agreement or this
Agreement, in violation of any law, including 409A and the TARP Regulations.
     This Agreement is executed by the Company and the Grantee as of the date
and year first written above.

     
 
  FLAGSTAR BANCORP, INC.
 
   
 
  By:
 
 
   
 
  GRANTEE
 
   
 
   
 
  Signature of Recipient
 
   
 
   
 
  Print Name
 
   
 
   
 
  Date

4